Citation Nr: 1009928	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from October 1968 to 
January 1971.  The Veteran died in May 2004.  The appellant 
is seeking accrued benefits as the Veteran's widow.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for the cause of the 
Veteran's death.  A notice of disagreement was received in 
January 2007, a statement of the case was issued in April 
2008, and a substantive appeal was received in May 2008.  In 
July 2009, the appellant requested a Board hearing at the 
local RO.  However, she subsequently cancelled this request 
in October 2009.  


FINDING OF FACT

The Veteran did not have a claim for VA monetary benefits 
pending at the time of his death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A.  § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a February 2009 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The Board recognizes that the 
February 2009 VCAA notice was provided after the initial 
decision.  However, the deficiency in the timing of this 
notice was remedied by readjudication of the issue on appeal 
in subsequent supplemental statements of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the February 2009 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date. 

In sum, the appellant has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
appellant has not demonstrated any prejudice with regard to 
the content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records and private 
treatment records.  Given the nature of the issue on appeal 
as it only pertains to records associated with the claims 
file at the time of the Veteran's death, a VA examination or 
opinion is not required.   The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

Upon the death of a veteran, periodic monetary benefits to 
which that individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of his death ("accrued benefits") and due and 
unpaid for the period not to exceed two years, shall, upon 
the death of such individual be paid to the living person 
first listed as follows: (1) his spouse, (2) his children (in 
equal shares), (3) his dependent parents (in equal shares).  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

In order for a claimant to be entitled to accrued benefits, 
"the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating decision."  Jones v. West, 136 F.3d 1296, 
1299 (Fed.Cir. 1998)).  The Board emphasizes that by statute, 
entitlement to accrued benefits must be based on evidence in 
the file at the time of death, or evidence, such as VA 
records, deemed to be of record at that time.  38 U.S.C.A. § 
5121; 38 C.F.R.  § 3.1000; Zevalkink v. Brown, 6 Vet.App. 483 
(1994).

After reviewing the entire claims file, the Board must find 
that the Veteran did not have any claims pending at the time 
of his death.  By way of background, the Veteran filed a 
claim for compensation on October 3, 2000 for posttraumatic 
stress disorder (PTSD), hearing loss, tinnitus and chronic 
fungus condition.  This application appears to be the only 
claim for service connection that he filed during his 
lifetime.  In an April 2002 rating decision, the RO granted 
service connection for PTSD, bilateral hearing loss and 
tinnitus; and denied service connection for chronic fungus 
condition.  The Veteran did not file a notice of disagreement 
to this decision.  However, the following month, the Veteran 
filed an application for a total disability rating based on 
individual unemployability.  In a subsequent October 2002 
rating decision, the RO granted a 100 percent disability 
rating for his PTSD, effective October 3, 2000.  The Veteran 
failed to file a notice of disagreement, and the decision 
became final.  However, the Veteran did file several requests 
for his disability to be considered permanent and total, 
which was granted in December 2003, but the Veteran's monthly 
entitlement did not change at that time.  Therefore, there 
were no claims "pending" for monetary benefits at the time of 
the Veteran's death.  

The appellant asserts that the Veteran was being treated for 
hepatitis C and a broken ankle at the VA prior to his death 
and, thus, it should be found that he had a claim pending for 
these disabilities.  She also indicates that he never 
received his "agent orange compensation."  However, simply 
being treated at the VA for a disability does not raise a 
claim for compensation purposes.  A specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 
3.155(a).  In the instant case, the Veteran never performed 
any communication or action indicating intent to apply for 
service connection for these disabilities.  
 
Further, the Board observes that the appellant appears to set 
forth arguments continuing to assert that the Veteran's death 
should be service-connected and the disabilities that caused 
or contributed to his death, such as hepatitis C, should be 
service-connected.  However, in the November 2006 rating 
decision, service connection for cause of death was granted 
and basic eligibility to Dependents' Educational Assistance 
was also established.  This award was a full grant of 
service-connected death benefits.

Moreover, she also appears to generally argue that she is 
entitled to additional benefits and that she had only been 
paid from May 2006 to November 2006.  Although the appellant 
is not clear in what benefits she is seeking, the Board notes 
that the November 2006 cover letter listed $2,366.00 the 
month of the Veteran's death, which was the rate payable to a 
Veteran with one dependent who had a 100 percent disability 
rating.  Dependency and Indemnity Compensation (DIC) benefits 
were then paid to the appellant as the surviving spouse with 
no dependents, effective from June 2004.  Moreover, a 
December 2006 letter to the appellant showed that she was 
awarded the maximum amount allowed of $2000.00 for service-
connected death burial benefits.  In sum, the appellant has 
been awarded the maximum benefits available for a surviving 
spouse under applicable rules and regulations for DIC 
benefits and burial allowance.  

She also appears to assert that prior to his death, the 
Veteran was not paid the compensation rate allowed for one 
dependent.  However, a November 2002 cover letter clearly 
showed that the Veteran was paid as a veteran with one 
dependent.  Thus, again, it is unclear what further benefits 
the appellant is seeking.  

In her substantive appeal, the appellant indicated that she 
agreed with VA's decision on the accrued benefit issue, but 
she further indicated that she should be entitled to a 
hardship benefit.  She outlined in her substantive appeal the 
hardship suffered over the course of two years before her 
claim was granted.  As noted above, her 2004 DIC claim was 
subsequently granted in late 2006, and she was paid 
retroactively the DIC funds due her.  Although the Board can 
understand the appellant's assertions regard financial 
hardship which she may have endured during the processing of 
her claim, it appears that she was eventually paid all 
monetary benefits she was entitled to.

Nevertheless, in conclusion, as there was no claiming pending 
for monetary benefits at the time of the Veteran's death, the 
appellant's claim for accrued benefits must be denied.




ORDER

Entitlement to accrued benefits is not warranted.  The appeal 
is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


